COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jusden A. Kukowski, Jesse David Hartung d/b/a H & H Hauling, Inc
                          and H & H Hauling, Inc. v. Bryce G. Burton

Appellate case number:    01-14-00129-CV

Trial court case number: 13CV1174

Trial court:              56th District Court of Galveston County

         On April 17, 2014, appellants Jusden Kukowski, Jesse David Hartung and H&H Hauling,
Inc. filed a Motion for Clarification of Appellate Court’s Order Granting Motion for Stay of Trial
Court Proceedings, In Part.
        The motion for clarification is GRANTED, and our clarification of our April 14, 2014
order is as follows:
       Discovery directed towards appellees is not stayed. Discovery directed towards
intervenors is not stayed. Specifically, the oral depositions of intervenors Tana Burton and
Thomas Burton are not stayed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 24, 2014